DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The Preliminary Amendment filed March 24, 2020 has been entered. 
Claims 1-26 have been canceled. 
Claims 27-53 have been added.
Claims 27-53 are pending in this application. 

Specification
The abstract of the disclosure is objected to because “embodiment”, line 2 of the abstract, should read as “embodiment”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 29, 38, 45, 50 and 51 are objected to because of the following informalities:  
Claim 29, line 2, page 3, “the retransmission queue” should read as “a retransmission queue”.
Claim 38, line 3, page 4, “the communication system” should read as “the communication device”.
Claim 45, line 1, page 6, “the second circuitry” should read as “a second circuitry”.
Claim 50, lines 2-3, page 6, “the communication system” should read as “a communication system”.
Claim 51, lines 2-3, page 6, “the transmission protocol” should read as “a transmission protocol”.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of copending Application No. 16/827,979 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 27 are similarly recited in claim 36 of copending Application No. 16/827,979. Specifically, the claimed “communication device” as recited in claim 27, including its features, are repeated in claim 36 of copending Application No. 16/827,979. Therefore, the limitations of claim 27 are rejected under nonstatutory double patenting as being anticipated by claim 36 of copending Application No. 16/827,979.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 and 36 of copending Application No. 16/827,979 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 29 are included in the limitations of claims 30 and 36 of copending Application No. 16/827,979. Although claims 30 and 36 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 30 and 36 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to the look back value is based on the length of the retransmission queue as recited in KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 30 and 36 of copending Application No. 16/827,979. Therefore, the limitations of claim 29 are rejected under nonstatutory double patenting as being obvious over claim 36 in view of claim 30 of copending Application No. 16/827,979. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of copending Application No. 16/827,979 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 32 are similarly recited in claim 36 of copending Application No. 16/827,979. Therefore, the limitations of claim 32 are rejected under nonstatutory double patenting as being anticipated by claim 36 of copending Application No. 16/827,979.


Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 36 of copending Application No. 16/827,979 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 34 are included in the limitations of claims 31 and 36 of copending Application No. 16/827,979. Although claims 31 and 36 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 31 and 36 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to obtain the number from a non-acknowledgment signal field in the retransmission return message as recited in claim 31 and the first circuitry receives the at least one data transfer units corrupted by noise selected from the group consisting of impulse noise, repetitive impulse noise, single high impulse noise and long noise as recited in claim 36, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 31 and 36 of copending Application No. 16/827,979. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 31 and 36 of copending Application No. 16/827,979. Therefore, the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33 and 36 of copending Application No. 16/827,979 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 36 are included in the limitations of claims 33 and 36 of copending Application No. 16/827,979. Although claims 33 and 36 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 33 and 36 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to obtain the retransmission queue as recited in claim 33 and the first circuitry receives the at least one data transfer units corrupted by noise selected from the group consisting of impulse noise, repetitive impulse noise, single high impulse noise and long noise as recited in claim 36, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 33 and 36 of copending Application No. 16/827,979. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 33 and 36 of copending Application No. 16/827,979. . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 and 36 of copending Application No. 16/827,979 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 41 are included in the limitations of claims 35 and 36 of copending Application No. 16/827,979. Although claims 35 and 36 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 35 and 36 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to determine when one of the data transfer units is to pass a predefined point in the transmission protocol based on a timestamp as recited in claim 35 and the first circuitry receives the at least one data transfer units corrupted by noise selected from the group consisting of impulse noise, repetitive impulse noise, single high impulse noise and long noise as recited in claim 36, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 35 and 36 of copending Application No. 16/827,979. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 27, 29, 32, 34, 36 and 41 would be allowed if the Applicant overcomes the provisional nonstatutory double patenting rejection as set forth above.
Claim 28, 30, 31, 33, 35, 37, 38, 39, 40, 42, 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 45-53 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, Pons et al. (U.S. Patent Application Publication No. 2009/0177938 A1) discloses: A communication device to receive data transfer units (Paragraph [0077]: “FIG. 14 illustrates the decision making of the IMUNE system (IMUNE module 1010 and/or IMUNE module 1012) for reconfiguring CPE 1320 and CO 1350 or more generally a transmitter and receiver.”), the communication device comprising:
first circuitry to receive the data transfer units, wherein at least one of the data transfer units is corrupted by repetitive noise (Paragraph [0074]: “In this embodiment impulse noise monitoring/analysis module 1306 supplies more extensive statistics in particular relating to repetitive impulse noise such as REIN. The following can be used when impulse noise timing is known. During periods of known impulse noise, the receiver can ignore anything that may come on the line, that is, it treats the transmission as “blank.” Specifically during these blanking periods, blanking module 1102 ignores anything which may come on the line. On the 
Paragraph [0077]: “FIG. 14 illustrates the decision making of the IMUNE system (IMUNE module 1010 and/or IMUNE module 1012) for reconfiguring CPE 1320 and CO 1350 or more generally a transmitter and receiver. At step 1402, statistics are received from impulse noise monitoring/analysis module 1306. At step 1404, if the statistics provide information about new REIN sources including the impulse length and IAT information, the IMUNE system proceeds to step 1406. If at step 1406, detailed timing is not available for any of the new REIN sources, the IMUNE system proceeds to step 1408. At step 1408, the ECC of the RS-ILV is adjusted to correct for the new REIN sources to insure that the ECC can correct for each REIN source's impulse length over an IAT period, which can be a change in the redundancy of the RS code or a change in the depth of the interleaving. If however, detailed timing information is available for some of the new REIN sources at step 1410, with m DMT symbols within the new REIN sources predictable blanking is turned on for those m DMT symbols. Additionally, the blanking ;
second circuitry to generate a retransmission return message (Paragraph [0079]: “FIG. 15 illustrates the decision making of the IMUNE system real time error processing. At step 1502, the IMUNE system receives impulse noise information relating to the current DMT symbol. If at step 1504, the current system is determined to be blanked, the DMT symbol is ignored, that is, no processing is done at step 1508. If not, at step 1506 the IMUNE system determines whether correcting the current DMT symbol will exceed the ECC. For example, if the RS-ILV can correct 3 corrupted DMT symbols within the time IAT and the RS-ILV has already corrected 3 DMT symbols within the last IAT elapsed time, then the ECC would be exceeded. If the ECC would be exceeded, a retransmission of the DMT symbol is indicated at step 1510. If not, the IMUNE system allows the RS-ILV decoder to correct the errors contained in the corrupted DMT symbol.”).
However, the Examiner finds Pons does not teach or suggest the claimed “second circuitry to generate a retransmission return message, wherein the retransmission return message is to indicate a number of the data transfer units acknowledged as received; and wherein the second circuitry is to select a look back value.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 27 as allowable over the prior art.  
Independent claims 45, 52 and 53 recite similar limitations as independent claim 27 and therefore, the Examiner finds claims 45, 52 and 53 are allowable for the same reasons as set forth above in claim 27.
	Claims 28-44 and 46-51 would also be allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112